       Case 4:19-cv-00075-BMM Document 62 Filed 11/19/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                GREAT FALLS DIVISION
-------------------------------------------------------------------------------------------------
 DENNIS BAADSGAARD and                          )
 SHELLY BAADSGAARD,                             )       Cause No. CV-19-00075-BMM
                                                )
                        Plaintiffs,             )        THE HON. BRIAN M. MORRIS
                                                )
        -vs.-                                   )
                                                )         ORDER EXTENDING
 SAFECO INSURANCE                               )       TIME TO FILE RESPONSE
 COMPANY OF ILLINOIS, a                         )
 Liberty Mutual Company,                        )
                                                )
                        Defendant.              )

       Pursuant to Defendant’s Unopposed Motion for Extension of Time to File

Response, no objection being made by counsel for Plaintiffs herein, and good

cause appearing therefor, IT IS HEREBY ORDERED that Safeco shall have up

to and including December 7, 2020, to file its response in opposition to

Plaintiffs’ Motion for Partial Summary Judgment (Nov. 2, 2020, Doc. 57).

       DATED this 19th day of November, 2020.
